UNITED STATES SECURITIES ANDEXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.001-09818 AllianceBernsteinHoldingl.p. (Exact name of registrant as specified in its charter) Delaware 13-3434400 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1345 Avenue of the Americas, New York, NY10105 (Address of principal executive offices) (Zip Code) (212) 969-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ý Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noý The number of units representing assignments of beneficial ownership of limited partnership interests outstanding as of June 30, 2008 was 87,577,430.* *includes 100,000 units of general partnership interest having economic interests equivalent to the economic interests of the units representing assignments of beneficial ownership of limited partnership interests. ALLIANCEBERNSTEIN HOLDING L.P. Index to Form 10-Q Page Part I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Statements of Financial Condition 1 Condensed Statements of Income 2 Condensed Statements of Cash Flows 3 Notes to Condensed Financial Statements 4-8 Report of Independent Registered Public Accounting Firm 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10-11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PartII OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits 14 SIGNATURE 15 Index Part I FINANCIAL INFORMATION Item 1. Financial Statements ALLIANCEBERNSTEIN HOLDING L.P. Condensed Statements of Financial Condition (in thousands, except unit amounts) June30, 2008 December31, 2007 (unaudited) ASSETS Investment in AllianceBernstein $ 1,645,472 $ 1,574,512 Other assets 711 722 Total assets $ 1,646,183 $ 1,575,234 LIABILITIES AND PARTNERS’ CAPITAL Liabilities: Payable to AllianceBernstein $ 6,889 $ 7,460 Other liabilities 221 314 Total liabilities 7,110 7,774 Commitments and contingencies (See Note 7) Partners’ capital: General Partner: 100,000 general partnership units issued and outstanding 1,688 1,698 Limited partners: 87,477,430 and 86,848,149 limited partnership units issued and outstanding 1,617,759 1,548,212 Accumulated other comprehensive income 19,626 17,550 Total partners’ capital 1,639,073 1,567,460 Total liabilities and partners’ capital $ 1,646,183 $ 1,575,234 See Accompanying Notes to Condensed Financial Statements. 1 Index ALLIANCEBERNSTEIN HOLDING L.P. Condensed Statements of Income (in thousands, except per unit amounts) (unaudited) Three Months Ended June30, Six Months Ended June30, 2008 2007 2008 2007 Equity in earnings of AllianceBernstein $ 93,042 $ 110,267 $ 175,039 $ 198,101 Income taxes 9,131 9,620 18,692 18,929 Net income $ 83,911 $ 100,647 $ 156,347 $ 179,172 Net income per unit: Basic $ 0.96 $ 1.17 $ 1.79 $ 2.08 Diluted $ 0.96 $ 1.16 $ 1.79 $ 2.06 See Accompanying Notes to Condensed Financial Statements. 2 Index ALLIANCEBERNSTEIN HOLDING L.P. Condensed Statements of Cash Flows (in thousands) (unaudited) Six Months Ended June30, 2008 2007 Cash flows from operating activities: Net income $ 156,347 $ 179,172 Adjustments to reconcile net income to net cash used in operating activities: Equity in earnings of AllianceBernstein (175,039 ) (198,101 ) Changes in assets and liabilities: Decrease in other assets 11 114 (Decrease) increase in payable to AllianceBernstein (571 ) 97 (Decrease) in other liabilities (93 ) (1,095 ) Net cash used in operating activities (19,345 ) (19,813 ) Cash flows from investing activities: Investment in AllianceBernstein with proceeds from exercise of compensatory options to buy Holding Units (12,559 ) (36,801 ) Cash distributions received from AllianceBernstein 184,297 224,666 Net cash provided by investing activities 171,738 187,865 Cash flows from financing activities: Cash distributions to unitholders (164,952 ) (204,853 ) Proceeds from exercise of compensatory options to buy Holding Units 12,559 36,801 Net cash used in financing activities (152,393 ) (168,052 ) Change in cash and cash equivalents — — Cash and cash equivalents as of beginning of period — — Cash and cash equivalents as of end of period $ — $ — Non-cash investing activities: Change in accumulated other comprehensive income $ 2,076 $ 3,432 Issuance of Holding Units to fund deferred compensation plans $ 18,604 $ — Awards of Holding Units made by AllianceBernstein under deferred compensation plans, net of forfeitures $ 69,908 $ 34,138 Non-cash financing activities: Purchases of Holding Units by AllianceBernstein to fund deferred compensation plans, net $ (22,929 ) $ (13,949 ) See Accompanying Notes to Condensed Financial Statements. 3 Index ALLIANCEBERNSTEIN HOLDING L.P. Notes to Condensed Financial Statements June 30, 2008 (unaudited) The words “we” and “our” refer collectively to AllianceBernstein Holding L.P. (“Holding”) and AllianceBernstein L.P.and its subsidiaries (“AllianceBernstein”), or to their officers and employees. Similarly, the word “company” refers to both Holding and AllianceBernstein. Where the context requires distinguishing between Holding and AllianceBernstein, we identify which of them is being discussed.
